           Case 2:12-cr-20131-JWL Document 160 Filed 08/10/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

    UNITED STATES OF AMERICA,

              Plaintiff,

              v.                                        Case No. 12-CR-20131-JWL

    BRADLEY KIELIAN,

              Defendant.

                                           ORDER

          The defendant, Bradley Kielian, was detained on February 19, 2020.1 At his initial

appearance, with the parties’ agreement, the court concluded defendant was in need of a

medical evaluation to determine competency and directed counsel to confer and submit a

proposed order for the evaluation.2 On March 3, 2020, per defense counsel’s suggestion,

the court ordered Dr. James Reynolds to have a professional visit with defendant on March

7, 2020.3 Shortly thereafter, the COVID-19 pandemic began, causing numerous delays in

this and other matters. On April 23, 2020, defendant filed an unopposed motion to continue




1
    ECF No. 128.
2
    Id.
3
    ECF No. 133.
           Case 2:12-cr-20131-JWL Document 160 Filed 08/10/20 Page 2 of 4




the competency hearing, which had been set for April 29, 2020, for another 30 days.4 The

court granted the motion and rescheduled the hearing for May 27, 2020.5

          On May 20, 2020, defense counsel filed another unopposed motion for a psychiatric

or psychological examination regarding competency, based on his belief defendant “may

be currently suffering from a mental disease or defect rendering him mentally

incompetent.”6      Defense counsel cited his own difficulties in communicating with

defendant.7 The court granted the motion and ordered defendant to (1) submit to mental

examination as provided by 18 U.S.C. § 4241(b) and 18 U.S.C. § 4247(c); (2) be

committed to the custody of the Attorney General, under the provisions of 18 U.S.C. §

4241(b), for placement in a suitable facility designated as a forensic evaluation site; (3) be

held in the temporary custody of the U.S. Marshals Service; and (4) be delivered by the

Service to the designated site as directed by the Attorney General.8 The court postponed

the competency hearing indefinitely, intending to reschedule once the court-ordered

evaluation was completed.9




4
    ECF No. 138.
5
    ECF No. 140.
6
    ECF No. 141.
7
    Id.
8
    ECF No. 142.
9
    Id.
                                              2
        Case 2:12-cr-20131-JWL Document 160 Filed 08/10/20 Page 3 of 4




       No updates have been filed regarding the status of the evaluation since May. On

August 4, 2020, the U.S. Marshals Service informed the court, by e-mail, that defendant

was originally designated to Englewood Federal Correctional Institution for his mental

examination, but ultimately there was no one available there to conduct the study.

Defendant was re-designated to Butner Federal Correctional Institution, where he was

scheduled to arrive on August 5, 2020. Once he has been quarantined for the required 14

days due to COVID-19 guidelines, he will presumably be able to participate in the mental

examination.

       Under 18 U.S.C. § 4241(b), the court may order the defendant to be examined under

procedures ordered by the court when there is reasonable cause to believe the defendant

may presently be suffering from a mental disease or defect rendering him mentally

incompetent to the extent he is unable to understand the nature and consequences of the

proceedings against him or to assist properly in his defense. Pursuant to this statute and

the court’s prior orders (ECF Nos. 133 and 142), a psychological examination shall be

conducted and a psychological report shall be filed with the court pursuant to 18 U.S.C. §

4241(b) and 18 U.S.C. § 4247(b) and (c). Defendant is hereby committed to be examined

for a reasonable period of time, not to exceed thirty days, at Butner Federal Correctional

Institution, in accordance with 18 U.S.C. § 4247(b). The examination shall be completed

by September 9, 2020. A report shall thereafter be filed with the court and served upon

counsel for the parties, all in accordance with the requirements of 18 U.S.C. § 4247(b) and

(c), at the following addresses:

       The Honorable John W. Lungstrum

                                            3
 Case 2:12-cr-20131-JWL Document 160 Filed 08/10/20 Page 4 of 4




U.S. District Judge
500 State Avenue
Kansas City, Kansas 66101
E-mail: KSD_Lungstrum_Chambers@ksd.uscourts.gov

The Honorable James P. O’Hara
U.S. Magistrate Judge
500 State Avenue
Kansas City, Kansas 66101
E-mail: KSD_OHara_Chambers@ksd.uscourts.gov

David M. Magariel
Assistant Federal Public Defender for the District of Kansas
500 State Avenue, Suite 201
Kansas City, Kansas 66101
E-mail: david_magariel@fd.org

Sheri Catania
Office of United States Attorney - KCKS
500 State Avenue, Suite 360
Kansas City, KS 66101
E-mail: sheri.catania@usdoj.gov

IT IS SO ORDERED.

Dated August 10, 2020, at Kansas City, Kansas.

                                          s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge




                                     4
